Citation Nr: 1550591	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A brief history of the Veteran's claim is instructive.  The Veteran's January 2010 substantive appeal covered 5 issues, including entitlement to service connection for a bilateral knee disability.  The Veteran presented testimony before a member of the Board at a July 2011 hearing.  In August 2013, the Board remanded all of the Veteran's claims on appeal for further development.  When the case returned to the Board in July 2014, the Board denied claims for service connection for bilateral shoulder and knee disabilities, but remanded 9 other claims.   

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In February 2015, the Court approved a Joint Motion for Partial Remand.  That Joint Motion stated that the Veteran was not pursuing service connection for a bilateral shoulder disability or service connection for a bilateral knee disability on a direct basis.  Instead, the Veteran sought only service connection for a bilateral knee disability as secondary to his service-connected low back disability.  

The Joint Motion vacated the Board's decision with respect to that issue, finding that a 2013 examination relied on by the Board was inadequate for rating purposes.  The case was thus remanded to the Board with instructions to afford the Veteran a new VA examination.  

In April 2015, the Board informed the Veteran that the VLJ who conducted his July 2011 hearing had retired; the Veteran was provided the option of having a new hearing before a different VLJ.  That same month, the Veteran replied that he did not desire a new hearing.  

The Board remanded the Veteran's claim for entitlement to service connection for a bilateral knee disability in June 2015.  After the Veteran underwent a VA examination, the claim for entitlement to service connection for a right knee disability was granted in a September 2015 rating decision.  

Given this history, two things are apparent.  First, as the claim for entitlement to service connection for a right knee disability has been granted, only the issue of entitlement to service connection for a left knee disability remains on appeal before the Board.  Second, though the Board also remanded 9 issues in its earlier, July 2014 decision and remand, those issues are not yet ripe for adjudication by the Board.  The RO has not issued a supplemental statement of the case on these issues, nor have they been recertified to the Board.  Accordingly, though they remain in appellate status, the Board will not address those issues in this decision as they are not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in August 2015.  Though the examiner's opinion supported a grant of service connection for the Veteran's right knee disability, the opinion was negative as to the left knee.  

There are, however, two problems with this opinion.  First, the Veteran has contended (most prominently in his July 2011 hearing) that his service-connected back disability caused him to alter his gait, resulting in bilateral knee disabilities.  The examiner from the August 2015 hearing, however, did not address this theory.  Second, now that the Veteran is service-connected for his right knee disability, there remains the possibility that his left knee disability is secondary to his right.  As the Veteran was not service-connected for his right knee disability at the time of his August 2015 examination, the examiner did not address this theory of entitlement.  Thus, the Veteran's claim must be remanded in order to obtain new opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's left knee disability from an appropriate medical professional, but not from any examiner who has previously examined the Veteran.  If the reviewing examiner determines that the requested opinion may not be offered without first examining the Veteran, then an appropriate examination should be scheduled.  Regardless of whether an examination is performed, the entire claim file, to include all electronic files, must be reviewed by the examiner.  

After reviewing the record, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left knee disability is secondary to his service-connected low back disability or right knee disability.  That is, the examiner must state whether the Veteran's left knee disability is proximately due to, the result of, or aggravated by his low back or right knee disabilities.  In answering this question, the examiner must specifically address the Veteran's contention that he altered his gait as a result of his back disability, resulting in his left knee disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of the Veteran's left knee disability is found, the examiner must attempt to establish a baseline level of severity of left knee disability prior to aggravation by the service-connected back or right knee disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




